 1   SAO
     COLT B. DODRILL, ESQ.
 2   Nevada Bar No. 9000
     WOLFE & WYMAN LLP
 3   6757 Spencer Street
     Las Vegas, NV 89119
 4   Tel: (702) 476-0100
     Fax: (702) 476-0101
 5   cbdodrill@ww.law
 6   Attorney for Plaintiff/Counterclaim Defendant
     GREEN TREE SERVICING LLC, now
 7   known as Ditech Financial LLC
 8                                UNITED STATES DISTRICT COURT
 9                                          DISTRICT OF NEVADA
10   GREEN TREE SERVICING LLC,                           CASE NO. 2:15-cv-00537-JAD-PAL
11                 Plaintiff,
                                                         STIPULATION AND ORDER TO
12     v.                                                DISMISS MONETARY CLAIMS
                                                         AGAINST DITECH
13   LAS VEGAS RENTAL & REPAIR LLC SERIES
     73; MONACO LANDSCAPE MAINTENANCE
14   ASSOCIATION,
15                 Defendants.
16   LAS VEGAS RENTAL & REPAIR LLC SERIES
     73, a Nevada Limited Liability Company,
17
                   Counterclaim Plaintiff,
18
       v.
19
     GREEN TREE SERVICING LLC; DOE
20   INDIVIDUALS 1 through 10, inclusive; ROE
     CORPORATIONS 1 through 10, inclusive,
21
                   Counterclaim Defendants.
22
     LAS VEGAS RENTAL & REPAIR LLC
23   SERIES 73, a Nevada Limited Liability
     Company,
24
                   Third Party Plaintiff,
25     v.
26   ANAMARIE I. DUMITRESCU, an individual;
     DOE INDIVIDUALS 1 through 10, inclusive; ROE
27   CORPORATIONS 1 through 10, inclusive,
28                 Third Party Defendants.

                                                     1
     3525319.1
 1                                                STIPULATION
 2               Ditech Financial LLP (“Ditech”) and Las Vegas Rental & Repair LLC Series 73 (“LVRR”)
 3   by and through their undersigned counsel of record hereby stipulate as follows:
 4               1.    On February 11, 2019 , Ditech filed a Bankruptcy with the United States Bankruptcy
 5   Court for the Southern District of New York.
 6               2.    On September 26, 2019, the Bankruptcy Court entered the Order Confirming Third
 7   Amended Joint Chapter 11 Plan of Ditech Holding Corporation and Its Affiliated Debtors (ECF No.
 8   1404) (the“ Confirmation Order”) approving the terms of the Third Amended Joint Chapter 11 Plan
 9   of Ditech Holding Corporation and Its Affiliated Debtors (ECF No. 1326) (the “Plan”). The Plan
10   incorporates the sale of Ditech’s reverse and forward businesses to separate buyers (the “Buyers”).
11               3.    The Plan contains a permanent injunction (the “Injunction”) that specifically prohibits
12   parties from, among other things, taking actions inconsistent with the Plan, including, as relevant
13   here, forever prosecuting any action against Ditech for monetary recovery on account of any claim
14   arising prior to the closing of the transactions under the Plan—September 30, 2019.
15               4.    Given the foregoing, LVRR and Ditech hereby stipulate and agree to voluntarily
16   dismiss with prejudice all claims against Ditech in this action for monetary damages or other
17   monetary relief, including costs and attorney’s fees.
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                          2
     3525319.1
 1               5.   All other claims and defenses regarding title to the property and the effect of the
 2   HOA foreclosure sale remain in dispute.
 3               IT IS SO STIPULATED.
 4

 5   DATED: January 28, 2020                              DATED: __________________, 2020
 6   WOLFE & WYMAN LLP                                    CLARK NEWBERRY LAW FIRM
 7

 8   By: /s/Colt B. Dodrill ____________________          By: /s/Tara Clark Newberry
          COLT B. DODRILL, ESQ.                               TARA CLARK NEWBERRY, ESQ.
 9        Nevada Bar No. 9000                                 Nevada Bar No. 10696
          cbdodrill@ww.law                                    tnewberry@cnlawlv.com
10        6757 Spencer St.
          Las Vegas, NV 89119                                 810 South Durango Drive, Suite 102
11        Plaintiff/Counterclaim Defendant                    Las Vegas, NV 89145
          GREEN TREE SERVICING LLC, now                       Attorneys for Defendant/Counterclaimant
12        known as Ditech Financial LLC                       LAS VEGAS RENTAL & REPAIR LLC
                                                              SERIES 73
13

14

15

16

17
                                                      ORDER
18
                 IT IS SO ORDERED.
19

20
     DATED: ___________________________                       _______________________________________
                                                              ______________________________
21                                                            UNITED STATES
                                                                      STATESDISTRICT
                                                                                DISTRICTCOURT
                                                                                         JUDGEJUDGE
                                                              January 30, 2020.
22

23

24

25

26
27

28

                                                          3
     3525319.1
